

117 SRES 320 ATS: Authorizing the taking of a photograph in the Senate Chamber.
U.S. Senate
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 320IN THE SENATE OF THE UNITED STATESJuly 26, 2021Ms. Klobuchar (for herself and Mr. Blunt) submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the taking of a photograph in the Senate Chamber.That rule 13.1 of the United States Senate Chamber and Galleries Regulations (prohibiting the taking of pictures in the Senate Chamber) be temporarily suspended for the sole and specific purpose of permitting the Senate Photographic Studio to photograph the Senate in actual session on Tuesday, July 27, 2021.2.The Sergeant at Arms and Doorkeeper of the Senate is authorized and directed to make the necessary arrangements therefore, which arrangements shall provide for a minimum of disruption to Senate proceedings.